

 S1707 ENR: To designate the Federal building located at 617 Walnut Street in Helena, Arkansas, as the “Jacob Trieber Federal Building, United States Post Office, and United States Court House”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and
 fifteenS. 1707IN THE SENATE OF THE UNITED STATESAN ACTTo designate the Federal building located at 617 Walnut Street in Helena, Arkansas, as the Jacob Trieber Federal Building, United States Post Office, and United States Court House.1.Jacob Trieber Federal building, United States Post Office, and United States Court House(a)DesignationThe Federal building located at 617 Walnut Street in Helena, Arkansas, shall be known and designated as the Jacob Trieber Federal Building, United States Post Office, and United States Court House.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Federal building referred to in subsection (a) shall be deemed to be a reference to the Jacob Trieber Federal Building, United States Post Office, and United States Court House.Speaker of the House of RepresentativesVice President of the United States and President of the Senate